Citation Nr: 1039739	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, right knee, from January 25, 2005 
to December 16, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, right knee, from February 1, 
2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1974.  The Veteran was incarcerated at the time he filed his 
claims, and he remains incarcerated.

This matter is before the Board of Veterans' Appeals (Board) from 
decisions  by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In an October 2005 rating decision, the RO granted service 
connection for degenerative joint disease, right knee, and 
assigned a noncompensable evaluation, effective January 25, 2005.  
The RO also denied service connection for coronary artery disease 
(CAD).  In a November 2006 rating decision (with a notice letter 
dated February 2007), the RO increased the right knee evaluation 
to 10 percent, effective January 25, 2005.  The Veteran has not 
indicated that he is satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993). 

The issue has been recharacterized to more accurately reflect the 
procedural history and the medical evidence. 

The Veteran initially had requested a DRO hearing, but 
subsequently withdrew that request in writing in February 2009.  
The Veteran also withdrew the CAD claim in February 2009.

In August 2010, the Board granted a period of temporary total 
evaluation, from December 17, 2009 to January 31, 2010, under 38 
C.F.R. § 4.30 for convalescence purposes associated with right 
knee surgery.  The Veteran did not file a notice of disagreement.

It appears that the Veteran has raised the issue of 
entitlement to service connection for a back disability 
secondary to the service-connected right knee disability.  
See July 2008 Form 21-4142 and July 2008 Statement.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is  referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, right knee, from February 
1, 2010 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

From January 25, 2005 to December 16, 2009, the service-connected 
right knee disability was manifested by limitation of flexion 
most severely limited to 130 degrees, X-ray findings of 
osteoarthritis, and occasional pain and swelling with no 
additional pain after repeated motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for the service-connected right knee disability with arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March and June 2005 regarding the initial service 
connection claim for the right knee.  In July 2008, the RO 
provided the appellant with notice of the criteria for assigning 
effective dates and disability ratings, subsequent to the initial 
rating decision.  The claim was subsequently readjudicated in a 
November 2006 statement of the case and supplemental statements 
of the case dated November 2008, June 2009, December 2009 and 
August 2010, following the provision of notice.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose.  Dingess v. 
Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was 
granted service connection and assigned an evaluation and 
effective date, the Secretary had no obligation to provide 
further notice under the statute.  Id.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal has been 
obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Rating

The RO granted service connection for degenerative joint disease, 
right knee, assigning an initial rating of 10 percent, effective 
January 25, 2005.  The Veteran seeks a higher initial rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R.  
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

Initially, the right knee disability was rated as 0 percent 
disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5260 for impairment of the knee 
including limitation of flexion due to degenerative arthritis.  
Presently, the right knee disability is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for 
limitation of flexion due to traumatic arthritis.  The Board will 
evaluate the evidence and decide which diagnostic code pertaining 
to the knee allows for the highest possible rating.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  When however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  Diagnostic Code 5260 addresses limitation of 
flexion of the leg.  Flexion limited to 60 degrees warrants a 
noncompensable (0 percent) rating.  Flexion limited to 45 degrees 
warrants a 10 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  Flexion limited to 15 degrees 
warrants a 30 percent rating.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned 
for slight recurrent subluxation or lateral instability.  A 20 
percent rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is assigned 
under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003.  
VAOPGCPREC 23-97.

An August 2005 VA general medical examination report contains 
information relevant to the right knee claim.  The Veteran 
complained of instability of the right leg and reported a history 
of falls.  He also complained of "some problems with lateral 
meniscus" and surgery had reportedly been suggested.  The 
examiner noted that the Veteran's gait was normal and his 
mobility was not limited.  Peripheral pulses were well palpable.

An August 2005 VA joints examination report shows that the 
Veteran reported problems with swelling and occasional giving 
away.  There was no stiffness.  The knee was occasionally red and 
had a lack of endurance and felt weak.  Tylenol provided minimal 
relief.  The Veteran reported flare-ups whenever he had to walk 
more on his job in quality assurance.  He was unable to elaborate 
on this statement, other than to say that with just a "minimal" 
amount of walking on concrete in the prison he experienced 
swelling and pain, thereby requiring him to elevate the leg and 
use hot compresses.  The flare-ups occurred 1-2 times per week.  
The Veteran sometimes used a cane, but did not use a brace or 
wrap.  There was no dislocation or subluxation.  His usual daily 
activities were not affected.  Upon physical examination, he 
walked with a nonantalgic gait.  Passive and active range of 
motion was to 130 degrees of flexion.  Normal range of motion was 
to 140 degrees.  This was the same against gravity and strong 
resistance.  The joint was not painful on motion.  There was no 
tenderness.  There was no fatigue, weakness, lack of endurance, 
or incoordination upon repetitive use.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  There was no unusual 
shoe wear.  There were no meniscal signs and the ligaments were 
stable.  X-rays showed mild joint space narrowing over the medial 
aspect and vascular calcifications.  The diagnosis degenerative 
joint disease, right knee, mild impairment.

The claim file contains treatment records submitted by UTMB 
Correctional Health Care (UTMB).  A case summary shows that the 
Veteran's knee pain was first observed in September 2005.

A September 2006 treatment record shows that the Veteran's knee 
was "fairly stable."  There was no gross laxity and no 
crepitus.  The clinician noted "mild changes [] on right joint 
line medial side."  X-rays showed minimal osteoarthritic changes 
with no evidence of acute fracture or subluxation.  The clinician 
prescribed Naprosyn. 

A May 2008 treatment record from the shows that Morbic had not 
helped the Veteran's knee pain.  The Veteran reported knee pain 
when walking and climbing.  Range of motion testing caused 
stiffness and pain.  There was no effusion.  Drawer testing was 
negative.  The clinician discontinued the Morbic and prescribed 
Motrin and an elastic support.

In August 2008, the Veteran continued to complain of right knee 
pain.  The X-ray report states that views of the left knee were 
taken, which showed very mild early degenerative changes.  
However, this appears to be a typographical error, as the 
clinician found no significant change since the September 2006 X-
rays.  The clinician injected the knee with Xylocaine and 
Kenalog.

A second VA examination was scheduled in July 2008.  The Veteran 
failed to report for the examination.  The VA examination was 
rescheduled for March 2009, but the Veteran again failed to 
report.  

The claim file also contains treatment records submitted by the 
Texas Department of Criminal Justice (TDCJ).  A July 2009 Health 
Summary establishes that the Veteran was given a work 
assignment/restriction to include limited standing, no walking 
more than 200 yards, and no lifting more than 20 pounds.  In 
August 2009, the Veteran stated that his right knee was not 
improving and was "not working properly." 

As noted, the Veteran's right knee disability is presently rated 
based on limitation of flexion due to degenerative arthritis.  
The medical evidence shows that active flexion was most severely 
limited to 130 degrees with no pain.  There was no additional 
limitation of motion after repetitive motion.  This does not 
warrant a compensable rating for limitation of flexion under 
Diagnostic Code 5260, as flexion limited to 60 degrees warrants a 
0 percent rating.  Under Diagnostic Code 5010, however, a 10 
percent rating applies for each such major joint or group of 
minor joints affected by limitation of motion due to arthritis 
when the rating is noncompensable under the applicable rating 
criteria for limitation of motion.

A higher rating for limitation of extension under Diagnostic Code 
5261 does not apply, as the claim file contains no evidence of 
limitation of extension during this time period.

A rating under Diagnostic Code 5257 for recurrent subluxation and 
lateral instability is not warranted.  August 2005 and May 2008 
treatment records establish that the Veteran occasionally used a 
cane and/or wrap, but physical examinations  consistently 
revealed that there was no medial or lateral collateral ligament 
laxity. 

The remaining knee diagnostic codes allowing for ratings for the 
knees are inapplicable.  Diagnostic Code 5256 does not apply, as 
the medical records do not show any finding of ankylosis in the 
knee.  Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86. Diagnostic 
Code 5262 for malunion of the tibia and fibula is not relevant, 
as this kind of impairment is not shown.  X-rays dated August 
2005, September 2006, and August 2008 show osteoarthritis, but 
there is no evidence of malunion in the tibia and fibula.  
Diagnostic Code 5258 also does not apply, as the evidence does 
not show dislocated semilunar cartilage.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has painful 
motion in the knees, but there were no complaints of weakness, 
fatigability, incoordination in the knees, or any additional 
limitation of motion after repetitive movement during the August 
2005 VA examination.  This functional impairment is considered by 
the 10 percent rating assigned under Diagnostic Codes 5010-5260.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

The level of impairment in the knees has been relatively stable 
throughout this rating period, and has never been worse than what 
is warranted for a 10 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 115-116.  If so, the appeal 
must be referred for consideration of the assignment of an 
extraschedular rating, otherwise, the schedular evaluation is 
adequate, and referral is not required.  Id.  at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The medical evidence shows 
that the Veteran's right knee disability does not affect his 
prison job in quality assurance.  As the issue of entitlement to 
a TDIU has not been raised, it is inapplicable in this case.


ORDER

An initial evaluation in excess of 10 percent for degenerative 
joint disease, right knee, from January 25, 2005 to December 16, 
2009, is denied.


REMAND

A review of the August 2010 examination report establishes that 
the examiner did not address the DeLuca factors with respect to 
the right knee.  The Veteran complained of increased pain and 
limitation with use of the joint, but the examiner  did not 
provide any basis upon which the extent of that limitation can be 
measured or evaluated.  An examination is required to obtain 
current findings, and to ensure that the status of the Veteran's 
disability is accurately reflected.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to 
determine the severity of the Veteran's right 
knee disability.  The examiner should conduct 
range of motion studies of the right knee 
including after repetitive movement 
accounting for any limitations due to pain, 
weakness, fatigability, or incoordination.  

A rationale for all opinions must be 
provided.  The claim file must be reviewed in 
conjunction with the examination.

2.  Review the claim file to ensure that the 
foregoing development has been completed and 
arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an SSOC and provide the Veteran 
and his representative an appropriate period 
of time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


